Matter of Angelica A. (Angel A.) (2021 NY Slip Op 01497)





Matter of Angelica A. (Angel A.)


2021 NY Slip Op 01497


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, JJ. 


Docket No. NA-11772/17 Appeal No. 13356 Case No. 2019-03591 

[*1]In the Matter of Angelica A., Appellant, A Child Under Eighteen Years of Age, etc., Angel A., et al., Respondents-Respondents, Administration for Children's Services, Petitioner-Respondent.


Dawne A. Mitchell, The Legal Aid Society, New York (Judith Stern of counsel), for
appellant.
The Bronx Defenders, Bronx (Saul Zipkin of counsel), for respondents.

Order, Family Court, Bronx County (Tracey A. Bing, J.), entered on or about July 24, 2019, which precluded the attorney for the child from participating in the dispositional proceedings, unanimously affirmed, without costs.
Family Court properly concluded that the dispositional hearing could not proceed with respect to the older child, who had reached the age of 18 during the pendency of the
proceedings and was not in foster care (see Matter of Chanyae S. [Rena W.], 82 AD3d 1247 [2d Dept 2011]); Matter of Daniel W., 37 AD3d 842, 843 [2d Dept 2007]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021